PER CURIAM:
We have examined the record of trial, the assignment of error, and the Government’s reply thereto and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of the appellant was committed. Rules for Court-Martial 307(c)(4), 907(b)(3)(B) and 1003(c)(1)(C) when read together clearly adopt the multiplicity doctrine of the federal courts as set forth in Blockburger v. United States, 284 U.S. 299, 304, 52 S.Ct. 180, 182, 76 L.Ed. 306 (1932), notwithstanding the existence of a different doctrine in the American Law Institute Model Penal Code § 1.07 and its progeny, United States v. Baker, 14 M.J. 361 (G.M.A.1983). We see no logical reason which compels the armed forces to follow a rule significantly different than the civilian federal courts. We find that the offenses of larceny and forgery are separate for findings purposes. Blockburger v. United States, supra. Accordingly, the findings and sentence as approved on review below are affirmed.